Case 20-67575-jwc        Doc 24    Filed 09/24/20 Entered 09/24/20 16:00:11            Desc Main
                                   Document      Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

                                               ) CASE NO. 20-67575-jwc
In re:                                         ) JUDGE Jeffery W. Cavender
                                               )
Denise Lawson Serkedakis                       )
and                                            )
William Constantine Serkedakis                 )
                                               )
         Debtors.                              )
                                               )
                                               )

U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE FOR THE CIM TRUST 2018-R6 MORTGAGE-BACK NOTES,
  SERIES 2018-R6 OF DEBTORS’ REQUEST FOR FORBEARANCE DUE TO THE
                         COVID-19 PANDEMIC


         Now comes Creditor U.S. Bank National Association, not in its individual capacity but

solely as Trustee for the CIM Trust 2018-R6 Mortgage-Back Notes, Series 2018-R6 (“Creditor”),

by and through undersigned counsel, and hereby submits Notice to the Court of the Debtors’

request for mortgage payment forbearance based upon a material financial hardship caused by the

COVID-19 pandemic.

         The Debtors recently contacted Creditor requesting a forbearance period of 6 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 07/01/2020 through 12/01/2020. Creditor holds a secured interest in real property

commonly known as 3629 Lakeshore Dr Smyrna, GA 30082 as evidenced by claim number 8-1

on the Court’s claim register. Creditor, at this time, does not waive any rights to collect the

payments that come due during the forbearance period. If the Debtors desire to modify the length

of the forbearance period or make arrangements to care for the forbearance period arrears, Creditor

asks that the Debtors or Counsel for the Debtors make those requests through undersigned counsel.
Case 20-67575-jwc       Doc 24     Filed 09/24/20 Entered 09/24/20 16:00:11             Desc Main
                                   Document      Page 2 of 3


       Per the request, Debtors will resume Mortgage payments beginning 01/01/2021 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtors regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtors

fail to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek

relief from the automatic stay upon expiration of the forbearance period.

Date: September 24, 2020

                                              Robertson, Anschutz, Schneid & Crane, LLC
                                              Authorized Agent for Secured Creditor
                                              10700 Abbott’s Bridge Road, Suite 170
                                              Duluth, GA 30097
                                              Telephone: 470-321-7112
                                              Fax: 404-393-1425

                                              By: /s/ Andrea L. Betts
                                              Andrea L. Betts
                                              GA Bar # 432863
                                              abetts@rascrane.com
Case 20-67575-jwc        Doc 24    Filed 09/24/20 Entered 09/24/20 16:00:11       Desc Main
                                   Document      Page 3 of 3


                                  CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 24th day of

September 2020:

Denise Lawson Serkedakis
3629 Lakeshore Dr Sw
Smyrna, GA 30082

William Constantine Serkedakis
3629 Lakeshore Dr Sw
Smyrna, GA 30082

And via electronic mail to:

Vesela Z. Eminovska
The Semrad Law Firm
Suite 300
235 Peachtree Street NE
Atlanta, GA 30303

Nancy J. Whaley
Nancy J. Whaley, Standing Ch. 13 Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

                                           By:/s/Kory Jarzyk
                                           kjarzyk@rascrane.com
